DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 – 6 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga (US 10478791 B2) in view of Rechtin (US 2390898 A).
Regarding claim 1, Morinaga teaches a stirring device (1) comprising:
a stirring tank (2; Col. 3, line 13) comprising an inner peripheral wall (2a; Fig. 1) which is circular in cross section (Col. 3, lines 31 – 35); 
a circulating impeller (3) and a dispersion blade (4) which are located inside the stirring tank (Fig. 1) and rotatable around a vertical axis independently of each other (Col. 3, line 13 – 17); and 
wherein rotation centers of the circulating impeller (3) and the dispersion blade (4) are concentric with each other (see Fig. 1, 34 and 43), 
wherein the circulating impeller (3) is disposed along the inner peripheral wall of the stirring tank (Fig. 1, 2), and rotates around the vertical axis (R3) to form at least a downward flow in a stirring object existing inside the stirring tank (Fig. 3), 
wherein the dispersion blade (4) rotates to apply a shear force to the stirring object (Col. 5, lines 59 – 62), and is disposed at a radially inner position of the stirring tank from the circulating impeller (see Fig. 1), and at a position in contact with a flow of the stirring object, which is formed by the circulating impeller (Fig. 3).
However, Morinaga fails to disclose a guide ring disposed near a radially outer side of the dispersion blade (4), and the guide ring including an inner peripheral surface facing an outer peripheral edge of the dispersion blade (4), and wherein a vertical dimension on the inner peripheral surface of the guide ring exceeds 0%, and is equal to or smaller than 25% of a diameter of the inner peripheral wall in the stirring tank.
Rechtin teaches a stirring device (pg. 1, Col. 1 lines 1 – 11) comprising: a guide ring (19, 20, 21, 22 & 26; see Fig. 1 and 3; pg. 1, Col. 2, lines 46 – 56 and pg. 2, Col. 1, lines 6 – 23) disposed near a radially outer side of the dispersion blade (32; Fig. 1), and wherein the guide ring (19, 20, 21 and 23; see Fig. 1 and 3; also note instant disclosure in [0051] stating “the guide rings 5 may be intermittently disposed at an interval in the circumferential direction.”) including an inner peripheral surface (20; Fig. 1) facing an outer peripheral edge (39; Fig. 1) of the dispersion blade (32), and wherein a vertical dimension on the inner peripheral surface of the guide ring (26, 20, 22) exceeds 0%, and is equal to or smaller than 25% of a diameter of the inner peripheral wall in the stirring tank (6) (see modified Fig. 1). Morinaga and Rechtin are considered analogous art as they both teach emulsifying/homogenizing mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Rechtin concerning the guide ring in order to create an improved shear and turbulent inducing flow resulting in substantial savings of time, labor and expense in processing materials (pg. 1, Col. 1, lines 9 – 11 and pg. 2, Col. 2, lines 4 – 20). Additionally, the intermittently and circumferentially disposed guide rings, 19-22, 26 along with the edges, 39 of dispersion blade, 32 impose complete and powerful forces for cutting up and comminuting the stirring object by shredding or shearing the solid material into a multitude of particles, and subjecting the particles to the turbulent action of the dispersion blade thus resulting in an expedited homogenization/emulsification of the stirring object (pg. 2, Col. 2, lines 38 – 54).

    PNG
    media_image1.png
    791
    1120
    media_image1.png
    Greyscale
Modified Fig. 1
Regarding claim 4, Morinaga teaches a stirring device (1) comprising a dispersion blade (4). However, Morinaga fails to teach the vertical dimension on the inner peripheral surface of the guide ring being larger than a vertical dimension in the outer peripheral edge of the dispersion blade. 
Rechtin teaches a stirring device (pg. 1, Col. 1 lines 1 – 11) wherein the vertical dimension on the inner peripheral surface of the guide ring (note: the vertical inner peripheral edge of the guide ring is composed of 26, 20, and 22; Fig. 1) being larger than a vertical dimension in the outer peripheral edge of the dispersion blade (note: the outer peripheral edge of the dispersion blade is composed of 33, 39; see pg. 2, Col. 1, lines 56 – 59) (see modified Fig. 1’). Morinaga and Rechtin are considered analogous art as they both teach emulsifying/homogenizing mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Rechtin concerning the guide ring inner edge being larger the dispersion blade outer edge in order to create an improved shear and turbulent inducing flow resulting in substantial savings of time, labor and expense in processing materials (pg. 1, Col. 1, lines 9 – 11 and pg. 2, Col. 2, lines 4 – 20). Additionally, the intermittently and circumferentially disposed guide rings, 19-22, 26 along with the edges, 39 of dispersion blade, 32 impose complete and powerful forces for cutting up and comminuting the stirring object by shredding or shearing the solid material into a multitude of particles, and subjecting the particles to the turbulent action of the dispersion blade thus resulting in an expedited homogenization/emulsification of the stirring object (pg. 2, Col. 2, lines 38 – 54).

    PNG
    media_image2.png
    248
    542
    media_image2.png
    Greyscale

Modified Fig. 1’
Regarding claim 5, Morinaga teaches a stirring device (1) comprising a dispersion blade (4). However, Morinaga fails to teach the stirring device further comprising a baffle located above or below the guide ring, wherein the baffle is configured to guide the stirring object to which the shear force is applied by the dispersion blade, to a radially outer position from an area surrounded by the inner peripheral surface of the guide ring.
Rechtin teaches a stirring device (pg. 1, Col. 1 lines 1 – 11) comprising a baffle above or below (42 and 44 both located above and below the guide ring, 19-22, 26, respectively) the guide ring, wherein the baffle is capable of guiding the stirring object to which the shear force is applied by the dispersion blade (32), to a radially outer position from an area surrounded by the inner peripheral surface (26, 20, 22) of the guide ring (see flow arrows in Fig. 1 clearly showing baffle 42 guiding flow radially outwards toward the tank and baffle, 44 guiding flow radially outwards from the inner peripheral surface 26, 20, 22 of the guide ring, 19-22, 26 to the wider tank). Morinaga and Rechtin are considered analogous art as they both teach emulsifying/homogenizing mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Rechtin concerning baffle in order to create an improved shear and turbulent inducing flow resulting in substantial savings of time, labor and expense in processing materials (pg. 1, Col. 1, lines 9 – 11 and pg. 2, Col. 2, lines 4 – 20). 
Regarding claim 6, Morinaga teaches a stirring device (1) comprising a dispersion blade (4). However, Morinaga fails to teach a radial distance between the outer peripheral edge of the dispersion blade and the inner peripheral surface of the guide ring exceeds 0%, and is equal to or smaller than 10% of the diameter of the inner peripheral wall in the stirring tank.
Rechtin teaches a stirring device (pg. 1, Col. 1 lines 1 – 11) wherein a radial distance between the outer peripheral edge of the dispersion blade and the inner peripheral surface of the guide ring exceeds 0%, and is equal to or smaller than 10% of the diameter of the inner peripheral wall in the stirring tank (this is clearly evident from modified Fig. 1). Morinaga and Rechtin are considered analogous art as they both teach emulsifying/homogenizing mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Rechtin concerning the radial distance i.e. gap between the guide ring and dispersion blade edges in order to create an improved shear and turbulent inducing flow resulting in substantial savings of time, labor and expense in processing materials (pg. 1, Col. 1, lines 9 – 11 and pg. 2, Col. 2, lines 4 – 20). Additionally, the intermittently and circumferentially disposed guide rings, 19-22, 26 along with the edges, 39 of dispersion blade, 32 impose complete and powerful forces for cutting up and comminuting the stirring object by shredding or shearing the solid material into a multitude of particles, and subjecting the particles to the turbulent action of the dispersion blade thus resulting in an expedited homogenization/emulsification of the stirring object (pg. 2, Col. 2, lines 38 – 54).
Regarding claim 8, Morinaga teaches a stirring device (1), wherein a dispersion blade driving shaft (43) extending downward is connected to the dispersion blade (4), and the dispersion blade driving shaft (43) is rotated by a dispersion blade driving part disposed below the stirring tank (Col. 6, lines 37 – 39) (see Fig. 1).
Regarding claim 9, Morinaga teaches a stirring device (1) having a throttle part (22) of the stirring tank (2). However, Morinaga fails to teach a bracket fixing and supporting the guide ring to the stirring tank. 
Rechtin teaches a stirring device (pg. 1, Col. 1 lines 1 – 11) having a bracket (22, 24, 25) fixed to a throttle part (23) of the stirring tank (6) and fixing and supporting the guide ring (19-22,26) to the stirring tank (6) (see Fig. 1). Morinaga and Rechtin are considered analogous art as they both teach emulsifying/homogenizing mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Rechtin concerning the bracket in order to create an improved shear and turbulent inducing flow resulting in substantial savings of time, labor and expense in processing materials (pg. 1, Col. 1, lines 9 – 11 and pg. 2, Col. 2, lines 4 – 20). 
Regarding claim 10, Morinaga teaches a stirring device (1), wherein the circulating impeller (3) is rotated by a circulating impeller driving part disposed above the stirring tank (Col. 5, lines 23 – 26) via a circulating impeller driving shaft (34) (see Fig. 1).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga (US 10478791 B2) in view of Rechtin (US 2390898 A) as applied to claim 1 above, and further in view of Krivohlavek (US 9643336 B1).
Regarding claim 2, Morinaga teaches a stirring device (1) comprising a dispersion blade (4). However, Morinaga fails to teach the dispersion blade including a rotating plate-shaped part, shear teeth disposed in an outer peripheral edge of the plate-shaped part at an interval in a circumferential direction, and at least one fin part protruding at least upward or downward from the plate-shaped part.
Krivohlavek teaches a mixing device (abstract) having a dispersion blade (82; Col. 7, lines 32 – 38; Fig. 7) including a rotating plate-shaped part (86), shear teeth disposed in an outer peripheral edge of the plate-shaped part at an interval in a circumferential direction (88, see Fig. 7), and at least one fin part protruding at least upward or downward from the plate-shaped part (Col. 7, line 65 stating louvers or tabs; see Fig. 7 showing tabs protruding up or down). Morinaga and Krivohlavek are considered analogous art as they both teach mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Krivohlavek concerning the dispersion blade to encourage movement of materials (Col. 7, line 65) and to decrease mixing/dissolving time (Col. 8, lines 1 – 2) thereby having a more efficient process consuming lower energy and lowering end product cost (Col. 2, lines 29 – 31 and Col. 5, lines 30 – 36). 
Regarding claim 3, Morinaga teaches a stirring device (1) comprising a dispersion blade (4). However, Morinaga fails to teach the dispersion blade including at least one through-hole adjacent to the fin part and penetrating the plate-shaped part. 
Krivohlavek teaches a mixing device (abstract) having a dispersion blade (82; Col. 7, lines 32 – 38; Fig. 7) including at least one through-hole adjacent to the fin part and penetrating the plate-shaped part (94, see Fig. 7). Morinaga and Krivohlavek are considered analogous art as they both teach mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Krivohlavek concerning the dispersion blade to encourage movement of materials (Col. 7, line 65) and to decrease mixing/dissolving time (Col. 8, lines 1 – 2) thereby having a more efficient process consuming lower energy and lowering end product cost (Col. 2, lines 29 – 31 and Col. 5, lines 30 – 36).
Response to Arguments
Applicant’s arguments, starting pg. 10, filed March 11th, 2022, with respect to the rejections of claims 1, 4 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Shimada, claim 1 under 35 U.S.C. 103 over Morinaga in view of Kubera, claims 2 – 3 under 35 U.S.C. 103 over Shimada in view of Krivohlavek, and claims 6 – 7 under 35 U.S.C. 103 over Shimada have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of teaching reference Rechtin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson (US 2450802 A) teaches a mixing apparatus of the general type in which a liquid circulating rotor having propeller or impeller blades, or both, so "discharges the materials to be mixed against suitably arranged blades of a cooperating stator (see Figs 8,9).
Johnson (US 2578805 A) teaches apparatus suitable for use in thoroughly mixing, blending, emulsifying, homogenizing and/or dispersing mixtures of liquids with other liquids, gases and/or solids (see Fig. 1, 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774